Citation Nr: 1039253	
Decision Date: 10/20/10    Archive Date: 10/27/10

DOCKET NO.  06-18 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for the 
Veteran's service-connected type II diabetes mellitus (diabetes).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1968 to September 
1970.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a September 2004 decision by the Department of 
Veterans Affairs (VA) St. Louis, Missouri Regional Office (RO). 

The issue of entitlement to service connection for 
erectile dysfunction secondary to the Veteran's service-
connected diabetes has been raised by the record, but has 
not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

This case was previously before the Board in August 2009; the 
Board remanded the Veteran's claim for further development.  As 
explained below, however, the Board does not find substantial 
compliance with its remand instructions.  See D'Aries v. Peake, 
22 Vet. App. 97, 105 (2008) (holding that only substantial 
compliance with the terms of the Board's engagement letter would 
be required, not strict compliance).  

The appeal is thus REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Type II diabetes mellitus is evaluated under 38 C.F.R § 4.119a, 
Diagnostic Code (DC) 7913 (2010).  Under that code, the 20 
percent rating assigned contemplates diabetes mellitus requiring 
insulin and a restricted diet, or requiring the use of an oral 
hypoglycemic agent and restricted diet.  A higher 40 percent 
rating is warranted for diabetes requiring insulin, restricted 
diet, and regulation of activities.  

In August 2009, the Board remanded the Veteran's claim, finding 
conflicting evidence as to the severity of the Veteran's 
diabetes.  Specifically, the Board noted that it was not clear 
whether the Veteran's diabetes required regulation of activities.  

In its remand, the Board requested that the Veteran be afforded a 
VA examination to determine the current severity of the Veteran's 
diabetes.  The Board also asked the VA examiner "to specifically 
comment on whether the Veteran's diabetes mellitus requires 
treatment with insulin, regulation of activities and restricted 
diet."

While the Veteran underwent the ordered VA examination in March 
2010, the examiner did not state whether the Veteran's diabetes 
required regulation of activities.  As the evidence shows that he 
treats his diabetes with a restricted diet and insulin, the 
question of whether his activities are regulated ultimately 
determines whether the Veteran is eligible for a rating in excess 
of 20 percent.  Accordingly, this question must be answered 
before the Board is properly able to adjudicate the Veteran's 
claim.  

Upon remand, the RO/AMC is also asked to obtain any outstanding 
VA records since the Veteran's June 2010 Supplemental Statement 
of the Case and associate these records with the claims file.   

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain all copies of 
records of the Veteran's VA treatment 
subsequent to the June 2010 Supplemental 
Statement of the Case.  These records should 
then be associated with the claims file.  

2.  If possible, the claims file should be 
returned to the examiner who conducted the 
March 2010 VA diabetes examination.  If the 
examiner from the March 2010 examination is 
not available, then an opinion may be 
provided by any physician with appropriate 
expertise.  

The physician is specifically instructed both 
to review the Veteran's claims file prior to 
his formulating an opinion and to note in his 
report that he performed such a review.  

Regardless of who offers the opinion, the 
physician is asked to state whether treatment 
of the Veteran's diabetes requires regulation 
of activities, defined as "avoidance of 
strenuous occupational and recreational 
activities."  38 C.F.R. § 4.119, DC 7913.  
If it is determined that it is not possible 
to offer this opinion without scheduling the 
Veteran for an examination, then such an 
examination should be provided.   

3.  The RO/AMC should then readjudicate of 
the Veteran's claim.  If action remains 
adverse to the Veteran, the RO/AMC should 
provide the Veteran and his representative 
with a supplemental statement of the case, 
allow an appropriate opportunity to respond, 
and thereafter return the case to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

